UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1425



CLYDE JOHNSON,

                                              Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF INVESTIGATION, guns and
robbery narcotics department; ATF; U.S. DRUG
ENFORCEMENT AGENCY; STATE GOVERNMENT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:07-cv-00651-WDQ)


Submitted:   September 11, 2007      Decided:   September 13, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clyde Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Clyde     Johnson   appeals    the   district   court’s     order

dismissing his complaint without prejudice for failure to state

a cognizable cause of action.       We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated   by   the    district    court.        Johnson    v.   FBI,     No.

1:07-cv-00651-WDQ (D. Md. Mar. 23, 2007).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 2 -